I am unable to approve of the treatment of the third exception, or to concur in the result reached. I shall attempt no more than to indicate generally the reasons for my dissent.
The opinion recognizes the true rule of construction to be applied to the representations complained of, but fails to apply it, with the result that the defendants are denied the benefit of the rule. In my judgment no valid reason is assigned for excluding the offered evidence. In effect, the offer was to show that with proper management the farm would do as represented, or, in other words, that the particular representation was true. The proposition that there was a shortage in the offer so far as it related to the custom among farmers in respect to feeding milch cows is not tenable, nor is it supported by the cases cited. The doctrine invoked applies to matters of contract, where manifestly knowledge of the custom, or its equivalent, must be shown in order to find that the parties made the agreement with reference to it. But where, as in the case at bar, the custom bears upon the truth of a representation, or upon the question of scienter,
it is unimportant whether the plaintiff knew or did not know of the custom. It would seem clear that plaintiff's ignorance of a custom among farmers, which if followed would justify the representation, would not prevent the defendants showing what they offered to show as bearing upon the truth of their statement, as well as their good faith in making it.
The opinion undertakes to dispose of that part of the offer relating to good husbandry on the ground that when it was made no evidence had been introduced tending to show what would constitute good husbandry, and so that the offer was faulty in that it assumed a material fact not in evidence. The opinion distorts the offer by treating portions of it separately. Taken as a whole, in legal effect the offer was to show that it was good husbandry to feed the cows grain and green fodder, and that so managed the carrying capacity of the farm would be as represented. It seems to me evident that the exclusion of the offer was reversible error. The assumption that the grain and green fodder *Page 343 
referred to in the offer were not to be produced upon the farm is unwarranted; but, if indulged, the offered evidence would still be admissible. The defendants would be entitled to show what the farm would do when conducted in a husbandlike manner; and, if good husbandry called for the purchase of grain, for example, to feed the cows, manifestly the defendants would be entitled to show that fact. The doctrine of fraudulent concealment is referred to, but I fail to discover its applicability to the case in hand.
POWERS. J., concurs in this dissent.